           Case 8:19-cv-00261-CBD Document 21 Filed 12/09/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

 GLORIA PINTO,                                 *
                                               *
          Plaintiff                            *
                                               *
          v.                                   *          Civil Action No.: CBD-19-261
                                               *
 SHOPPERS FOOD WAREHOUSE,                      *
 LLC                                           *
                                               *
          Defendant.                           *
                                               *
                                               *
                                             *****

                                           ORDER

       Before the Court is Defendant’s Motion for Summary Judgment (“Defendant’s Motion”),

ECF No. 15. The Court has reviewed Defendant’s Motion, the opposition thereto, and

Defendant’s Reply. No hearing is deemed necessary. See Local Rule 105.6 (D. Md.). For the

reasons set forth in the accompanying Memorandum Opinion, the Court GRANTS Defendant’s

Motion. Judgment shall be entered in favor of Defendant and the case shall be closed.



December 9, 2019                                                           /s/
                                                           Charles B. Day
                                                           United States Magistrate Judge

CBD/hjd




                                               1
